DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2018/0352329 A1 to Klinger et al. (“Klinger”) in view of US Patent Pub No 2017/0281010 A1 to Saeidi et al. (“Saeidi”), and further in view of US Patent Pub No 2011/0301778 A1 to Liang et al. (“Liang”).
As to claim 1, Klinger discloses an electronic speaker device comprising: a housing component; one or more speaker modules (see figure 1A; pg. 1, ¶ 0002; pg. 3, ¶ 0024); audio-power integrated circuit components electrically coupled to the one or more speaker modules (see figure 1A; pg. 3, ¶ 0024); and a System-on-Chip (SoC) integrated circuit component, the SoC integrated circuit component configured to implement a thermal-mitigation module (controller as SoC, see pg. 3, ¶ 0027) configured to: determine a first temperature corresponding to a first thermal zone including the SoC integrated circuit component, a second temperature corresponding to a second thermal zone including a temperature of an exterior surface of the housing component, and a third temperature corresponding to a third thermal zone including the audio-power integrated circuit components (thermal sensors measure temperature of different components/locations within and external to housing, see pg. 3, ¶ 0028).
 Klinger does not expressly disclose the use first and second printed circuit boards comprising the audio-power integrated circuit components and the SoC integrated circuit component. However the use of printed circuit boards is known in the art, as taught by Saeidi, which discloses a similar electronic device with thermal management, and further teaches the use of one or more printed circuit boards for accommodating circuit components and temperature sensors (see figures 1-2; pg. 2, ¶ 0018; pg. 3, ¶ 0024, ¶ 0027). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as the use of one or more PCBs is well-known inner hardware architecture for electronic devices to provide the necessary electrical connections and mountings for integrated circuits and other components (Saeidi pg. 1, ¶ 0003). 
Klinger in view of Saeidi further discloses thermal and power mitigation being performed depending on the sensor measurements at different components/locations, including adjusting/reducing target power consumption levels for the cabinet or individual components (Klinger pgs. 3-4, ¶ 0028 - ¶ 0030), but does not expressly disclose triggering a first throttling scheme that reduces an amount of power supplied to the SoC integrated circuit component in response to an indication that the first temperature has exceeded a first threshold temperature or the second temperature has exceeded a second threshold temperature; and triggering a second throttling scheme to reduce an amount of power supplied to the audio-power integrated circuit components in response to an indication that the third temperature has exceeded a third threshold temperature.  
Liang discloses a similar thermal monitoring and managing system for an electronic device, and further teaches sensors at different zones or locations, each zone having specific constraints or thresholds, and wherein the representative temperature in each zone is regulated by a thermal manager based on the sensor measurements, including by reducing power consumption of one or more components (see pgs. 2-3, ¶ 0018 - ¶ 0020, ¶ 0025).
Klinger in view of Saeidi and Liang are analogous art because they are drawn to devices with thermal mitigation systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of different thresholds and triggers for different zones with different thermal measurements as taught by Liang in the device as taught by Klinger in view of Saeidi. The motivation being to improve system performance by focusing on specific zones to manage thermal behavior and power consumption of components based on zone-specific constraints (Liang pg. 1, ¶ 0007; pg. 2, ¶ 0018).
As to claim 2, Klinger in view of Saeidi and Liang further discloses wherein the first temperature corresponding to the first thermal zone is determined using a junction temperature of the SoC integrated circuit component (Klinger pg. 3, ¶ 0027 - ¶ 0028; Saeidi pg. 3, ¶ 0028).  
As to claim 3, Klinger in view of Saeidi and Liang further discloses wherein the third temperature corresponding to the third thermal zone is determined using one or more thermal sensors mounted on the first PCB (Klinger pg. 3, ¶ 0027 - ¶ 0028; Saeidi pg. 3, ¶ 0027).  
As to claim 4, Klinger in view of Saeidi and Liang further discloses wherein the second temperature corresponding to the temperature of the exterior surface of the housing component is estimated using a virtual sensor that uses an aggregation of temperature measurements from the junction temperature of the SoC integrated circuit component, the one or more thermal sensors of the first PCB, and additional temperature sensors on a main logic board of the electronic speaker device (Klinger pg. 3, ¶ 0028; Saeidi figure 3; pg. 3, ¶ 0027; pg. 4, ¶ 0036 - ¶ 0037; Liang pg. 2, ¶ 0018; pg. 4, ¶ 0034).  
As to claim 5, Klinger in view of Saeidi and Liang further discloses wherein the second throttling scheme reduces the amount of power supplied to the audio-power integrated circuit components (Klinger pg. 4, ¶ 0029; pg. 6, ¶ 0048; Liang pg. 2, ¶ 0018), but does not disclose the reduction of power being from a full-power level of approximately 9.0 watts to a moderate-power level of approximately 7.0 watts. However power level requirements for full power or lower power modes are dependent on factors such as the specific audio components used and their operating parameters or requirements, as well as the type, size and overall design of the device with the thermal mitigation system. The selection of a full-power level of approximately 9.0 watts and a moderate-power level of approximately 7.0 watts is therefore considered merely a straightforward possibility from which a skilled person would select when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Saeidi and Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016). 
As to claim 6, Klinger in view of Saeidi and Liang further discloses wherein the amount of power supplied to the audio-power integrated circuit components is reduced to cause an output volume of the one or more speaker modules to decrease (Klinger pg. 1, ¶ 0007; pg. 5, ¶ 0038), but does not expressly disclose the volume decreasing by approximately 3 decibels. However such a configuration is considered merely a straightforward possibility from which a skilled person would select when adjusting the output volume, as already taught by Klinger in view of Saeidi and Liang, depending on factors such as the type of device and its intended use, as well as based on user preference, so long as the output volume reduction lowers the power consumption and prevents overheating damage (Klinger pg. 1, ¶ 0008). 
As to claim 7, Klinger in view of Saeidi and Liang does not expressly disclose wherein the thermal-mitigation module is configured to trigger, subsequent to the second throttling scheme being triggered and responsive to an additional indication that the third temperature of the audio-power integrated circuit components has exceeded a upper-threshold temperature, a third throttling scheme that further reduces the amount of power supplied to the audio-power integrated circuit components to a low-power level of 3 to 5.5 watts. However it does disclose the power level adjustments being proportional to the temperature data, so as the temperature increases, the power level decreases (Klinger pg. 4, ¶ 0029; Liang pg. 2, ¶ 0018 - ¶ 0019). 
The use of additional throttling schemes to further lower the power level based on exceeding temperatures is therefore considered an obvious choice given the teachings of Klinger in view of Saeidi and Liang, to provide a power level adjustment that is proportional to the sensed temperature, as already taught by Klinger in view of Saeidi and Liang. In addition, the specific power level requirements for lower power modes is dependent on factors such as the audio components used and their operating parameters, as well as the type, size and overall design of the device. A low-power level of 3 to 5.5 watts is therefore considered an obvious choice to one of ordinary skill in the art when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Saeidi and Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016).
As to claim 8, Klinger in view of Saeidi and Liang does not expressly disclose wherein the third throttling scheme reduces the amount of power supplied to the audio-power integrated circuit components from a moderate-power level of approximately 7.0 watts to a low-power level of approximately 4.4 watts. However the specific selection of power levels is dependent on factors such as the audio components used and their operating parameters, as well as the type, size and overall design of the device with the thermal mitigation system. The selection of a moderate-power level of approximately 7.0 watts and a low-power level of approximately 4.4 watts is therefore considered merely a straightforward possibility from which a skilled person would select when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Saeidi and Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016). 
As to claim 9, Klinger in view of Saeidi and Liang further discloses wherein the first throttling scheme reduces the amount of power supplied to the SoC integrated circuit component by disabling one or more, but less than all, computer processing unit (CPU) cores of the SoC integrated circuit component (Klinger pg. 3, ¶ 0027; pg. 4, ¶ 0029; Saeidi pg. 2, ¶ 0018; pg. 5, ¶ 0044; pg. 6, claim 6; Liang pg. 2, ¶ 0018 - ¶ 0019).  
As to claim 10, Klinger in view of Saeidi and Liang further discloses wherein the first throttling scheme reduces a utilization of computer processing unit (CPU) cores of the SoC integrated circuit component (Klinger pg. 3, ¶ 0027; pg. 4, ¶ 0029; Saeidi pg. 2, ¶ 0018; pg. 5, ¶ 0044; pg. 6, claim 6; Liang pg. 2, ¶ 0018 - ¶ 0019).    

Claim(s) 18, 20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinger in view of Liang.
As to claim 18, Klinger discloses a method for thermal mitigation of an electronic speaker device (see pg. 1, ¶ 0003), the method comprising: determining a first temperature corresponding to a System-on-Chip (SoC) integrated circuit component of the electronic speaker device (controller as SoC, see pg. 3, ¶ 0027 - ¶ 0028), a second temperature corresponding to a temperature of an exterior surface of a housing component of the electronic speaker device (see pg. 3, ¶ 0028), and a third temperature corresponding to audio-power integrated circuit components of the electronic speaker device (see figure 1A; pg. 3, ¶ 0024, ¶ 0028).
Klinger further discloses thermal and power mitigation being performed depending on the sensor measurements at different components/locations, including adjusting/reducing target power consumption levels for the cabinet or individual components (see pgs. 3-4, ¶ 0028 - ¶ 0030), but does not expressly disclose triggering: a first throttling scheme to reduce power supplied to the SoC integrated circuit component in response to an indication that the first temperature has exceeded a first threshold temperature or the second temperature has exceeded a second threshold temperature; or a second throttling scheme to reduce power supplied to the audio-power integrated circuit components in response to an indication that the third temperature has exceeded a third threshold temperature.  
Liang discloses a similar thermal monitoring and managing system for an electronic device, and further teaches sensors at different zones or locations, each zone having specific constraints or thresholds, and wherein the representative temperature in each zone is regulated by a thermal manager based on the sensor measurements, including by reducing power consumption of one or more components (see pgs. 2-3, ¶ 0018 - ¶ 0020, ¶ 0025).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of different thresholds and triggers for different zones with different thermal measurements as taught by Liang in the method as taught by Klinger. The motivation being to improve system performance by focusing on specific zones to manage thermal behavior and power consumption of components based on zone-specific constraints (Liang pg. 1, ¶ 0007; pg. 2, ¶ 0018).
As to claim 20, Klinger in view of Liang further discloses wherein the second throttling scheme includes reducing power supplied to the audio-power integrated circuit components (Klinger pg. 4, ¶ 0029; pg. 6, ¶ 0048; Liang pg. 2, ¶ 0018), but does not disclose the reduction of power being from approximately 9.0 watts to approximately 7.0 watts, nor does it expressly disclose the method further comprising: subsequent to triggering the second throttling scheme, determining that the third temperature has exceeded a fourth threshold temperature that is higher than the third threshold temperature; and responsive to determining that the third temperature has exceeded the fourth threshold temperature, triggering a third throttling scheme that reduces the power supplied to the audio-power integrated circuit components from approximately 7.0 watts to approximately 4.4 watts.  
However it does disclose the power level adjustments being proportional to the temperature data, so as the temperature increases, the power level decreases (Klinger pg. 4, ¶ 0029; Liang pg. 2, ¶ 0018 - ¶ 0019). The use of additional throttling schemes to further lower the power level based on exceeding temperatures is therefore considered an obvious choice given the teachings of Klinger in view of Liang, to provide a power level adjustment that is proportional to the sensed temperature, as already taught by Klinger in view of Liang. In addition, the specific power level requirements for power modes is dependent on factors such as the audio components used and their operating parameters, as well as the type, size and overall design of the device. Lowering the power level from approximately 9.0 watts to approximately 7.0 watts, and further to approximately 4.4 watts is therefore considered an obvious choice to one of ordinary skill in the art when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016). 
As to claim 24, Klinger in view of Liang further discloses wherein the second throttling scheme reduces an amount of power supplied to the audio-power integrated circuit components (Klinger pg. 4, ¶ 0029; pg. 6, ¶ 0048; Liang pg. 2, ¶ 0018), but does not disclose the reduction of power being from a full-power level of approximately 9.0 watts to a moderate-power level of approximately 7.0 watts. However power level requirements for full power or lower power modes are dependent on factors such as the specific audio components used and their operating parameters or requirements, as well as the type, size and overall design of the device with the thermal mitigation system. The selection of a full-power level of approximately 9.0 watts and a moderate-power level of approximately 7.0 watts is therefore considered merely a straightforward possibility from which a skilled person would select when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016). 
As to claim 25, Klinger in view of Liang further discloses wherein an amount of power supplied to the audio-power integrated circuit components is reduced to cause an output volume of one or more speaker modules to decrease (Klinger pg. 1, ¶ 0007; pg. 5, ¶ 0038), but does not expressly disclose the volume decreasing by approximately 3 decibels. However such a configuration is considered merely a straightforward possibility from which a skilled person would select when adjusting the output volume, as already taught by Klinger in view of Liang, depending on factors such as the type of device and its intended use, as well as based on user preference, so long as the output volume reduction lowers the power consumption and prevents overheating damage (Klinger pg. 1, ¶ 0008). 
As to claim 26, Klinger in view of Liang does not expressly disclose wherein the thermal-mitigation module is configured to trigger, subsequent to the second throttling scheme being triggered and responsive to an additional indication that the third temperature of the audio-power integrated circuit components has exceeded an upper-threshold temperature, a third throttling scheme that further reduces the amount of power supplied to the audio-power integrated circuit components to a low-power level of 3 to 5.5 watts. However it does disclose the power level adjustments being proportional to the temperature data, so as the temperature increases, the power level decreases (Klinger pg. 4, ¶ 0029; Liang pg. 2, ¶ 0018 - ¶ 0019). The use of additional throttling schemes to further lower the power level based on exceeding temperatures is therefore considered an obvious choice given the teachings of Klinger in view of Liang, to provide a power level adjustment that is proportional to the sensed temperature, as already taught by Klinger in view of Liang. In addition, the specific power level requirements for lower power modes is dependent on factors such as the audio components used and their operating parameters, as well as the type, size and overall design of the device. A low-power level of 3 to 5.5 watts is therefore considered an obvious choice to one of ordinary skill in the art when designing an electronic device with thermal mitigation systems that reduce power consumption as taught by Klinger in view of Liang, particularly as the prior art teaches a wide variety of electronic devices where such systems can be implemented, each having different power requirements due to their size, intended use, or overall design (Klinger pg. 3, ¶ 0023 - ¶ 0024; Liang pg. 2, ¶ 0016).
As to claim 27, Klinger discloses a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for thermal mitigation of an electronic speaker device (see pg. 1, ¶ 0003; pg. 8, ¶ 0054), the method comprising: determining a first temperature corresponding to a System-on-Chip (SoC) integrated circuit component of the electronic speaker device (controller as SoC, see pg. 3, ¶ 0027 - ¶ 0028), a second temperature corresponding to a temperature of an exterior surface of a housing component of the electronic speaker device (see pg. 3, ¶ 0028), and a third temperature corresponding to audio-power integrated circuit components of the electronic speaker device (see figure 1A; pg. 3, ¶ 0024, ¶ 0028). 
Klinger further discloses thermal and power mitigation being performed depending on the sensor measurements at different components/locations, including adjusting/reducing target power consumption levels for the cabinet or individual components (see pgs. 3-4, ¶ 0028 - ¶ 0030), but does not expressly disclose triggering: a first throttling scheme to reduce power supplied to the SoC integrated circuit component in response to an indication that the first temperature has exceeded a first threshold temperature or the second temperature has exceeded a second threshold temperature; or a second throttling scheme to reduce power supplied to the audio-power integrated circuit components in response to an indication that the third temperature has exceeded a third threshold temperature.
Liang discloses a similar thermal monitoring and managing system for an electronic device, and further teaches sensors at different zones or locations, each zone having specific constraints or thresholds, and wherein the representative temperature in each zone is regulated by a thermal manager based on the sensor measurements, including by reducing power consumption of one or more components (see pgs. 2-3, ¶ 0018 - ¶ 0020, ¶ 0025).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of different thresholds and triggers for different zones with different thermal measurements as taught by Liang in the method as taught by Klinger. The motivation being to improve system performance by focusing on specific zones to manage thermal behavior and power consumption of components based on zone-specific constraints (Liang pg. 1, ¶ 0007; pg. 2, ¶ 0018).

Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinger in view of Liang, and further in view of Saeidi.
As to claim 19, Klinger in view of Liang discloses the method of claim 18.
Klinger in view of Liang discloses lowering power consumption of components including the controller/SoC (Klinger pg. 3, ¶ 0027; pg. 4, ¶ 0029), but does not expressly disclose wherein the first throttling scheme includes disabling one or two cores of the SoC integrated circuit component. However disabling cores in a SoC integrated circuit is known in the art as an appropriate thermal mitigation technique to lower power consumption, as taught by Saeidi, which discloses a similar electronic device with thermal mitigation systems, and further discloses the use of integrated circuits such as a SoC with a plurality of processing cores, wherein the power consumption reduction can be achieved in a variety of ways, including by putting one or more cores in an idle state (see pg. 2, ¶ 0018; pg. 5, ¶ 0044; pg. 6, claim 6). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, particularly when using integrated circuits that include a plurality of cores, to provide thermal mitigation by lowering the power consumption of said circuits (Saeidi pg. 2, ¶ 0018; pg. 5, ¶ 0044; pg. 6, claim 6). 
As to claim 21, Klinger in view of Liang and Saeidi further discloses wherein the first temperature is determined using a junction temperature of the SoC integrated circuit component (Klinger pg. 3, ¶ 0027 - ¶ 0028; Saeidi pg. 3, ¶ 0028).  
As to claim 22, Klinger in view of Liang and Saeidi further discloses wherein the third temperature is determined using one or more thermal sensors mounted on a printed circuit board that includes the audio-power integrated circuit components (Klinger pg. 3, ¶ 0027 - ¶ 0028; Saeidi pg. 3, ¶ 0027).  
As to claim 23, Klinger in view of Liang and Saeidi further discloses wherein the second temperature corresponding to the temperature of the exterior surface of the housing component is estimated using a virtual sensor that uses an aggregation of temperature measurements from the junction temperature of the SoC integrated circuit component, the one or more thermal sensors of the printed circuit board, and additional temperature sensors on a main logic board of the electronic speaker device (Klinger pg. 3, ¶ 0028; Liang pg. 2, ¶ 0018; pg. 4, ¶ 0034; Saeidi figure 3; pg. 3, ¶ 0027; pg. 4, ¶ 0036 - ¶ 0037).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652